COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Eufemio Morales v. State of Texas

Appellate case number:    01-17-00532-CV

Trial court case number: 74453

Trial court:              27th District Court of Bell County

Date motion filed:        September 4, 2018

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.3.




Judge’s signature: /s/ Sherry Radack
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Lloyd.


Date: September 20, 2018